6 U.S. 9 (____)
2 Cranch 9
WOOD
v.
WAGNON.
Supreme Court of United States.

The judgment was reversed, because it did not appear upon the record that the circuit court had jurisdiction of the case.
The proceedings stated, that "the petition of John "Peter Wagnon, a citizen of the state of Pennsylvania, "sheweth,
"That James Wood, of the state of Georgia," &c.
The objection taken was, that it did not appear that the plaintiff and defendant were citizens of different states, and on that ground the judgment was reversed, upon the authority of Bingham v. Cabot et al. 3 Dall. 382.